NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT ALLEN RICHARDS, Jr.,                     No. 17-56732

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00400-PSG-AGR

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Robert Allen Richards, Jr., appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Racketeer Influenced and Corrupt

Organizations Act and other claims in connection with child support proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.

2003). We affirm.

      The district court properly dismissed Richards’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because Richards’s claims

constituted a forbidden “de facto appeal” of a prior state court judgment or were

“inextricably intertwined” with that judgment. See id. at 1163-65 (discussing

proper application of the Rooker-Feldman doctrine); see also Henrichs v. Valley

View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred

plaintiff’s claim because the relief sought “would require the district court to

determine that the state court’s decision was wrong and thus void”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents or facts not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      Richards’s motion for leave to file multiple reply briefs (Docket Entry No.

24) is granted. The Clerk shall file the reply briefs submitted at Docket Entry Nos.

20 to 23.

      AFFIRMED.


                                           2                                       17-56732